Citation Nr: 1209611	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right hand laceration.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS), including as due to service-connected residuals of a right hand laceration.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to March 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2009, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In March 2010, the Board remanded the Veteran's claim to the RO for further evidentiary development.


FINDINGS OF FACT

1.  Residuals of the right hand laceration are not manifested by more than mild incomplete paralysis of the median nerve; nor do the residuals result in a compensable degree of limitation of motion of the affected part or unfavorable ankylosis of the thumb. 

2.  Resolving doubt in the Veteran's favor, his laceration scars to the right fingers are manifested by four hypo pigmented, slightly tender scars:  on the 5th finger-on the palmar surface of the distal phalange, a linear scar that measures 1.2 centimeter (cm) by .2 cm; on the 4th finger, on the palmar surface of the distal phalange, a U shaped scar that measures 3.4 cm by 0.1 cm; on the 3rd finger, palmar surface of the distal phalange, a x-shaped scar that measures1.2cm by 1 cm; and, on the thumb, on the palmar surface over the base of the metacarpophalangeal (MCP) joint, a linear scar that measures 1 by 0.1 cm.  The scars are not raised, not adherent to underlying tissue, and not affecting the joints.

2.  A clear preponderance of the evidence is against a finding that the Veteran has bilateral carpal tunnel syndrome that had its onset during service or that is due to, or aggravated by, his service-connected residuals of a right hand laceration. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 percent for the orthopedic and neurologic residuals of a right hand laceration are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.118, 4.124a, Diagnostic Code 7805-8515 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for a separate 10 percent rating, but no higher, for slightly tender laceration scars to the 3rd, 4th, and 5th fingers and thumb of the right hand are met.  38 U.S.C.A. §§ 1155, 5103A, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008), effective prior to October 23, 2008.

3.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by active military service and is not proximately due to or the result of service-connected residuals of a right hand laceration.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In August 2005 and June 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the June 2008 letter, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity or was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and his VA and non-VA medical records have been obtained, to the extent available.  While the Veteran testified to receiving treatment at the VA in Rainbow City, the RO indicated that this was not a VA medical facility, as noted below. 

In September 2005, the Veteran was afforded a VA examination in conjunction with his claims for an increased rating for his right hand disability and service connection for bilateral CTS, and the examination report is of record.

As noted above, in March 2010, the Board remanded the Veteran's case to the RO for further development, which included obtaining any recent treatment records from the "Rainbow City" VA medical center (VAMC) where he testified to receiving treatment within the last three years, and scheduling him for a VA examination (see Board hearing transcript at page 11).  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination of his hands in August 2010.  In the May 2011 supplemental statement of the case, the RO indicated that "Rainbow City" was not a VAMC, and recent treatment records from the VAMC in Birmingham, Alabama, dated through November 2010, were obtained.

The Board's duties to assist and notify have been met.

II. Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. Increased Rating For Residuals of a Right Hand Laceration

The Veteran asserts that the current manifestations of his service-connected residuals of a right hand laceration are more severe than are represented by the currently assigned 10 percent evaluation.  In written statements, and during his August 2009 Board hearing, he maintained that his right hand disability caused pain, stiffness, and discomfort that warranted a higher rating.  He testified that he experienced nerve damage that decreased his right hand grip strength (see Board hearing at page 3).  He said he was a self-employed professional artist and sign painter who painted with his right hand, and installed the signs (Id. at 4 and 9).  The Veteran explained that he worked from ladders and dropped cans of pain due to his decreased grip (Id.).  He said his numbness reached up his arm and he was unable to feel with his fingertips and thumb (Id.).  Loss of grip strength and numbness up the forearm were his two main residual symtoms (Id. at 13).

At the time of his August 2009 Board hearing, the Veteran submitted several signed statements from his friends and relatives, to the effect that he experienced difficulty with his right hand.

The present appeal involves the Veteran's claim that the severity of his service-connected right hand disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the history of a disability is even more important where, as here, the Veteran disagrees with the initial evaluation assigned upon the grant of service connection for right hand laceration.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Service connection for residuals of a laceration to the right hand was granted by the RO in an October 1997 rating decision that assigned a 10 percent disability rating under Diagnostic Code 7805-8515.  Records indicate the Veteran is right-hand dominant.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  In this case Diagnostic Code 7805 represents rating a superficial scar.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Here, the Veteran's service-connected right hand disability is rated analogous to incomplete paralysis of the median nerve or hand movements under Diagnostic Code 8515.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8515, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve for the minor or major extremity or hand.  Id.  A 30 percent rating is warranted for moderate incomplete paralysis of the major extremity. A 50 percent rating is assigned when there is severe incomplete paralysis of the major extremity.  Id.  A 70 percent rating is warranted when there is complete paralysis of the major extremity.  Id.

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note. 

Under Diagnostic Code 8515, complete paralysis of the median nerve is marked by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbance. 

The RO received the Veteran's current claim for an increased rating for his right hand disability in August 2005.  VA medical records and examination reports, dated from 2004 to 2010, are of record.

A March 2005 VA outpatient record includes the Veteran's complaints of numbness in his three small fingers of his right hand.  Results of an electromyography (EMG) performed at the time revealed findings indicative of mild CTS in the right hand.

In September 2005, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran described his accident in service during which he injured his right hand on a trash can in approximately 1969.  He said that the four distal fingertips were avulsed or lacerated on his right hand.  The Veteran had stitches at that time that healed well but, he started to have numbness in his fingertips within the first month after the injury.  He worked as an artist, sign painter, and installer of signs since that time and now felt that the numbness went from his fingertips to the palm of his right hand down to his right wrist and his right forearm.  He had no symtoms on the right thumb.  The previous week he dropped a can of pain from a ladder because he did not have any grip strength.  Otherwise, his scars did not bother him.  The Veteran's fingertips were not disfigured.  It was noted that he was able to work as an artist and sign painter, being right hand dominant, after the stitches were placed in 1969 until the present.

Objectively, the Veteran's hands were quite discolored with motor grease.  A photograph, which is of record, was taken because he was unable to remove the motor grease from the palm of his hands.  There were no discernible scars on his finger pads or fingertips.  The VA examiner said that there was certainly no disfigurement, no pain, and no adherence to underlying tissue.  There was no instability.  There was no elevation or depression of the surface contour of the skin on palpation.  There was no soft tissue loss or damage, no inflammation, edema, or keloid formation, no abnormality of color, no induration or inflexibility of the skin, no limitation of motion, or other limitation of function caused by the scar.  There was no disfigurement.  

The VA examiner said that the color photograph was taken just to show that there was nothing that could be noted on examination of the Veteran's hand or fingertips.  The diagnosis was status post laceration on the four fingertips of the Veteran's right hand with no disfigurement.  The VA examiner said that the Veteran complained of numbness but there was no tenderness or neuralgia on current examination and no noticeable scarring.  The Veteran was able to use his right hand and fingertips for work as an artist and sign painter from 1969 until the present.

In August 2010, the Veteran underwent another VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that the Veteran suffered lacerations to the distal palmar surface of fingers 2 through 4 in service and had a superficial laceration to the base of the right thumb and palmar surface.  His lacerations were cleaned, debrided, and sutured, and he returned to full duty.  Since service, he had progressively worsening pain in the areas of the lacerations.  The Veteran currently reported having moderate to severe daily pain that worsened with prolonged use of his hand, such as painting.  He did not take medication for the pain and said it improved when he rested his hand and avoided activities.  He denied any flare-ups.  The Veteran was right hand dominant.  He reported decreased right hand strength and dexterity with pain in all fingers except his thumb.

Objectively, range of motion of the Veterna's index, long, ring, and little fingers and right thumb revealed objective evidence of pain on active motion, with pain after repetitive motion, but no limitation of motion on active motion, and no additional limitation of motion after repetitive motion.  There was pain on active range of motion of the Veteran's right index and long fingers.  Extension of the distal interphalangeal (DIP) joint was normal (0 degrees-finger aligns with hand); the proximal interphalangeal (PIP) joint was normal (0 degrees-finger aligns with hand); and metacarpal phalangeal (MP) joint was normal (0 degrees-finger aligns with hand).  There was no gap between the index and long fingers and the proximal transverse crease of the hand on maximal flexion of the finger.  Right thumb range of motion revealed no gap between the right thumb pad and the Veteran's fingers, with objective of pain.  

Further, there was no amputation of a digit or part of a digit, and no ankylosis or deformity of one or more digits of the Veteran's right hand.  He had mild decrease in right hand strength based on observation of gross gripping of objectives.  There was decreased dexterity for twisting, probing, writing, touching, and expression.  The decreased dexterity was described as mild decrease in right hand strength based on observation of picking up small objects such as a pen.   

There were scars on the Veteran's right fingers/hand.  On the 5th finger-on the palmar surface of the distal phalange, there was a linear 1.2 centimeter (cm) by .2 cm scar; on the 4th finger, on the palmar surface of the distal phalange, there was a U shaped 3.4 cm by 0.1 cm scar; on the 3rd finger, on the palmar surface of the distal phalange, there was a x-shaped 1.2cm by 1 cm scar; and, on the thumb, palmar surface over the base of the MCP joint, was a linear 1 by 0.1 cm scar.  All 4 scars were hypo pigmented, slightly tender, not raised, not adherent to underlying tissue, and not affecting the joints.

The Veteran said he worked as an artist and sign painter and was currently employed fulltime.  He worked in that occupation for more than 20 years and told the VA examiner that he lost 26 weeks during the past twelve months due to hand pain and breathing issues from smoking.  

The clinical diagnosis was right fingers/hand lacerations with residuals of scars, pain, and dysesthesias that had a significant effect on the Veteran's occupation with decreased manual dexterity and problems with lifting and carrying.  The VA examiner said that the Veteran's right hand disability had a moderate effect on his ability to do chores and participate in recreational activities, and a mild effect on his activities of daily living.  The VA examiner stated that the Veteran's disability would prevent him from employment of a physical but not sedentary nature.

Based on the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for residuals of a right hand laceration.  Specifically, there is no evidence that the right hand disability approximates the criteria for moderate incomplete paralysis of the median nerve.  Indeed, the evidence reflects only a mild decrease in strength of the right hand grip and dysesthesias with decrease in manual dexterity.  Muscle strength and sensory findings could be characterized as normal to mild.  The September 2005 VA examiner concluded there was no specific functional impairment of the right hand.  It was noted that the Veteran complained of numbness but there was no tenderness or neuralgia on current examination and no noticeable scarring.  The Veteran was able to use his right hand and fingertips as a sign painter since 1969.

The August 2010 VA examiner also noted subjective complaints of numbness, parasthesias and pain, with mild decrease in hand strength, and diagnosed the Veteran with dysesthesias, but found no objective evidence of excessive sensory or motor deficits or otherwise demonstrated paralysis, neuritis or neuralgia.  As such, the evidence indicates the nerve involvement is almost entirely sensory and, therefore, the current 10 percent rating is appropriate.  See 38 C.F.R. § 4.124a, Note.  Accordingly, a rating in excess of 10 percent for residuals of a right hand laceration is denied. 

The Board has also considered whether the Veteran could be assigned a higher or separate evaluation under other diagnostic codes.

Under Diagnostic Code 5224, governing ankylosis of the thumb, favorable ankylosis of the thumb warrants a 10 percent disability rating; unfavorable ankylosis of the thumb warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  Under Diagnostic Code 5228, regarding limitation of motion of the thumb, a 10 percent evaluation is warranted for limitation of motion of the thumb of the major hand, with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a maximum 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228. 

However, in August 2011, the VA examiner specifically reported that there was no finding of ankylosis in the digits.  Hence, a higher rating under Diagnostic Code 5224 is not warranted.  Furthermore, the August 2010 VA examiner reported that there was no gap between the Veteran's right thumb pad and his fingers.  Thus, a higher rating under Diagnostic Code 5228 is not for assignment. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected residuals of a laceration of the right hand are contemplated in the currently assigned 10 percent rating.  While the August 2010 VA examiner reported objective evidence of pain on motion of his right fingers, there was no finding of additional or new limitation of motion after repeated finger motion.  Even with consideration of the finding of mild decrease in hand strength, and the statements offered by the Veteran's friends and relatives, regarding his right hand pain, there is no indication that pain, due to disability of the residuals of the right hand laceration, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluation. 38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.

The Board has also considered whether a separate compensable evaluation based on the scars on the Veteran's right hand is warranted.  

During the pendency of this appeal, the rating criteria for evaluating scars were amended.  See 38 C.F.R. § 4.118, effective for claims received by VA on or after October 23, 2008.  See also 74 Fed. Reg. 54708 (Sept. 23, 2008) (codified as amended at 38 C.F.R. § 4.118 (2011).  As the Veteran's claim for an increased rating was received in 2005, the new rating criteria are not for application in his case.  The regulations under 38 C.F.R. § 4.118 prior to October 23, 2008 are in effect.

Prior to October 23, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 7800 applied to disfigurement of the head, face and neck.  Diagnostic Code 7801 applied to scars other than the head face or neck that are deep or that caused limited motion; a 10 percent rating under this code applied where the area exceeded 6 square inches or 39 square centimeters.  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7803 applied to scars that are superficial and unstable.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) defines a superficial scar as a scar that is not associated with soft tissue damage.  This definition is essentially the same for Diagnostic Codes 7802 and 7804.

Diagnostic Code 7802 applies when four requirements are met.  The scar or scars must be 1) on a part of the body other than the head, face or neck; 2) must be superficial; 3) must not cause limited motion; and must cover an area of 144 square inches or 299 square centimeters or greater.  If the criteria are met, a 10 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Diagnostic Code 7804 applies when a scar is superficial and painful upon examination; a 10 percent rating is warranted.  Note (2) addresses scars that appear on the tip of a finger or toe and the amputation rule.  Diagnostic Code 7805 states that other scars should be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.

Upon review of the probative medical evidence of record, and considering the evidence in the light most favorable to the Veteran, the Board is of the opinion that a separate 10 percent evaluation is warranted for scars on the four fingers of his right hand.  This is so because the recent medical evidence from the August 2010 VA examination shows that the laceration scars to his right fingers are manifested by four hypo pigmented, slightly tender scars: on the 5th finger-on the palmar surface of the distal phalange, a linear scar that measures 1.2 centimeter (cm) by .2 cm; on the 4th finger, on the palmar surface of the distal phalange, a U shaped scar that measures 3.4 cm by 0.1 cm; on the 3rd finger, palmar surface of the distal phalange, a x-shaped scar that measures 1.2cm by 1 cm; and, on the thumb, palmar surface over the base of the MCP joint, a linear scar that measured 1 by 0.1 cm.  The scars are not raised, not adherent to underlying tissue, and not affecting the joints.  Although the September 2005 VA examiner did not report any tenderness or pain associated with the Veteran's right hand laceration scars, the recent 2010 VA examiner said all the scars were slightly tender.  As such, giving the Veteran the benefit of the doubt, the Board finds that a separate compensable evaluation for scars on the right hand is warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, effective prior to October 23, 2008; see also Esteban v. Brown, 6 Vet. App. 259, 261 (2005). 

Accordingly, giving the Veteran the benefit of the doubt, under Diagnostic Code 7804, effective prior to October 23, 2008, the slightly tender scars on the Veteran's 3rd, 4th, and 5th fingers and thumb of his right hand warrant a separate 10 percent rating, but no higher, since the time he filed his claim for an increased rating in August 2005.  See 38 C.F.R. § 3.102.  The benefit of the doubt is resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b)  

The preponderance of the objective and credible evidence of record is against a rating in excess of 10 percent for the orthopedic and neurologic residuals of the Veteran's laceration of the right hand.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board has also considered whether the Veteran's right hand disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reveals that the Veteran has variously told examiners that he was unable to work due to his right hand disabiity and the August 2010 VA examiner reported that the Veteran said he lost 26 weeks from work due to his hand problem and a breathing problem associated with smoking.  That examiner commented that the right hand disability would preclude the Veteran from employment of a physical but not sedentary nature.  However, the Veteran told the recent VA examiner that he was currently working full time as an artist and sign painter.  While the limitation of function in the right hand undeniably impairs his industrial capability as noted by the recent VA examiner, it is not shown to preclude employment.  On the most recent VA examination, it was estimated that right hand disability had significant effects on his dexterity due to mild decrease in hand strength, but it had only a moderate effect on his ability to complete chores and participate in recreation and no effect on his activities of daily living.   

B. Service Connection for CTS

The Veteran asserts that he has bilateral CTS that was incurred during active military service or is due to his service-connected residuals of a right hand laceration.  In his written statements and during his August 2009 Board hearing, that he has CTS due to his right hand disability.  The Veteran testified that his left hand CTS was due to overcompensation for his right hand disability (see Board hearing at page 10).  He said he was diagnosed with CTS at the VA in Rainbow City, Alabama, by Dr. E., and was last seen there three years ago (Id. at 11).  

In support of his claim, in August 2006, the Veteran submitted several signed statements from his friends and relatives, some duplicative of those previously of record, to the effect that he had problems using his hands.

The Veteran has claimed that he has bilateral CTS that is directly related to his military service or his service-connected residuals of a right hand laceration.  However, although the evidence shows that the Veteran currently has CTS of the right hand, no competent evidence has been submitted to show that this disability is related to service or any incident therein.  The Veteran maintains that service connection is warranted for bilateral CTS.  After carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence of record is against the claim, and his appeal will be denied.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Further, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service- connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. at 469-71; Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or hand pain, he is not competent to provide evidence as to more complex medical questions, such as the etiology of disability or determining the onset of neurologic or orthopedic diseases.  See e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Service treatment records show that, in December 1976, the Veteran lacerated the four fingers of his right hand on a trash can for which he was treated and sutured.  In January 1970, he was reported as healing well.  The records are not referable to complaints or diagnosis of, or treatment for, CTS.  When examined in February 1973, prior to separation, the Veteran's upper extremities were normal and a neurologic abnormality was not reported.

Post service, VA medical records indicate that, when seen in the VA outpatient clinic in March 2005, the Veteran reported numbness in his three small fingers of his right hand.  He said that, as he used his left hand to ascend and descend ladders more frequently, he had some left wrist pain.  Objectively, his right hand had a positive Tinel sign and there was neuropathy of the three small fingers.  The assessment included CTS and the Veteran was referred for a nerve conduction test.  In March 2005, the results of the EMG performed at that time were indicative of a mild carpal tunnel syndrome on the right.

The September 2005 VA examination report indicates that the Veteran claimed that he had CTS of the right hand secondary to his right hand laceration.  He reported that he injured his hand on a trash can in approximately 1969 and the four distal fingertips were avulsed or lacerated on his right hand.  He said he had stitches at that time that healed well, but he experienced numbness in his fingertips within the first month after the injury.  The Veteran said he worked as an artist and sign painter and installer of signs since that time and currently felt that the numbness had gone from his fingertips to the palm of his right hand down the wrist and his right forearm.  He indicated that he was diagnosed with CTS by Dr. E. at "the veteran's clinic in Rainbow City".  He had no symtoms on the right thumb. 

Upon clinical evaluation, the VA examiner noted the Veteran's complaints of numbness and reported no tenderness or neuralgia on current examination.  The VA examiner did not feel that the Veteran's CTS or numbness going to his right palm, wrist, and right forearm, could be associated with his service-connected laceration.

According to a July 2008 Addendum, a VA examiner reviewed the Veteran's medical records, but did not perform a clinical evaluation.  It was noted that results of the EMG report showed mild CTS on the right and a history of laceration to the four fingertips of the Veteran's right hand.  This VA examiner opined that the Veteran's CTS was not caused by nor was it the result of his lacerations of his fingertips.

In August 2010, the Veteran underwent VA peripheral nerves examination.  According to the examination report, the Veteran said that he had right CTS that started soon after his right hand injury.  He complained of right palm burning and tingling and progressive hand weakness.  The VA examiner noted that results of nerve conduction studies and a hand surgery clinic reported that the Veteran had right CTS affecting his right medial nerve.  The Veteran used a wrist splint in the past but no longer used it.  

On examination, results of the Tinel and Phalen tests were positive on the right hand, and results of nerve conduction studies and EMG findings were indicative of mild CTS on the right affecting the medial nerve.  The diagnosis was right CTS affecting the right medial nerve.  In the VA examiner's opinion, the Veteran's CTS of the right hand was less likely as not (less than a 50/50 probability) caused by or a result of or aggravated by his service-connected residuals of the right hand laceration.  The VA examiner explained that, first, the Veteran's hand laceration/injury was distal to the anatomic location of the median nerve involvement with CTS.  Second, the service treatment records did not reveal any nerve involvement for the injury(ies) that was superficial and healed well.  Third, the location of the injuries was nowhere near the medial nerve.  Fourth, CTS was most frequently associated with repetitive motion injury at the wrist especially in employment like the Veteran's current occupation. 

Here, the service treatment records do not provide evidence of a chronic bilateral CTS disorder in service.  The Veteran had limited treatment for residuals of the right hand laceration without report of nerve damage or involvement.  When he was evaluated prior to discharge in February 1973, no problems with his upper extremities or hands were identified. 

The record unequivocally shows that there was no medical evidence of CTS, or any other diagnosed disability, of either hand, within one year after service.  The first documented evidence of any type of CTS problem after service is from the VA records dated in 2005, more than 35 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The most probative opinion of record is that of the August 2010 VA examiner who opined that the Veteran's CTS in his right hand was less likely caused by or the result of active service or his residuals of the right hand laceration.  According to the VA examiner, the Veteran's hand laceration was distal to the anatomic location of the median nerve involvement, service medical records did not reveal nerve involvement for the injury, the injuries were nowhere near the median nerve, and CTS was most frequently associated with repetitive motion injury at the wrist, especially in employment like the Veteran's current occupation.  The VA examiner provided a clear rationale to support that opinion.  This opinion is consistent with that rendered by the September 2005 VA examiner who also concluded that the Veteran's CTS or numbness going to his right palm, wrist and forearm could be not associated with the service-connected laceration.  Moreover, no medical opinion or other medical evidence relating the Veteran's CTS of the right hand to service or any incident of service has been presented.  

Furthermore, no medical opinion or other medical evidence showing that the Veteran currently has a CTS of the left hand has been presented.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Degmetich and Brammer, supra. 

The Veteran is competent to state that he has pain in the area of his left hand.  However pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.).  The Veteran is not competent to diagnose any left hand disability and even if he could, any claim to this effect is contradicted by the clinical evidence.  On VA examination in August 2010, there was CTS of the left hand detected.  In fact, there is no clinical corroboration that the Veteran has CTS of the left hand, and his claim is not established.  Brammer v. Derwinski, 3 Vet. App. at 225; Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability"). 

While the Veteran is competent to state that he injured his hand in service, he is not competent to state that he had chronic hand pathology as a result of that injury.  See Jandreau v. Nicholson, 492 F. 3d 1272, 1377 (Fed. Cir. 2007).  The internal pathology of CTS of the hands is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on EMGs and other diagnostic tools to diagnose CTS of the hands.  To the extent he is claiming continuity of hand symptoms since the in-service injury, he is not a reliable historian.  He made no mention of bilateral hand problems following the 1969 injury in service or at any other time while on active duty.  There was no mention of bilateral hand difficulties at service discharge and examination of his upper extremities at that time was normal.  

Moreover, the Veteran did not claim service connection for a CTS disorder at the time he originally claimed service connection for residuals of laceration to his right hand in May 1997.  If he had a chronic disability at that time, it would appear only logical that a claim would be made.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Although the Veteran testified to seeking VA treatment for a hand problem at the Rainbow VAMC, the available records do not support his contentions.  In fact, the RO was unable to identify and locate the Rainbow VA medical facility.  The Board does not find that there is credible evidence of continuity of symptomatology present. 

Though the Veteran has also variously asserted to hand problems being due to his service-connected residuals of the right hand laceration disability, there is not competent evidence to support his claim.  In fact, the August 2010 VA examiner said it was less likely as not that the right hand CTS was caused by, or a result of or aggravated by his residuals of right hand laceration.  The Veteran is a lay person, and as a layperson, he does not have the expertise to opine regarding medical etiology.  Layno v. Brown, 6 Vet. App. at 465. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative evidence of record is against the Veteran's claim for service connection for bilateral CTS, including as due to service-connected residuals of a right hand laceration, and his claim must be denied. 

CONTINUED ON NEXT PAGE...



ORDER

A rating in excess of 10 percent for neurological and orthopedic residuals of a right hand laceration are denied.

A separate 10 percent rating for tender scars as residuals of a right laceration is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for bilateral carpal tunnel syndrome, including as due to service-connected residuals of a right hand laceration, is denied.



________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


